DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Request for Continued Examination (RCE) filed on 11/19/2020.  Claims 1-2, 5-9, 12-16 and 19-26 are pending in the case. Claims 1, 8, and 15 are independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6,  8-9,12-16,19, 21-22, and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over McCluskey et al. (US 2019/0377817 A1, hereinafter McCluskey) in view of Bodziony et al. (US 2019/0172499 A1, hereinafter Bodziony) and Fast et al. (US 2015/0142855 A1, hereinafter Fast).

claim 1, McCluskey teaches a computer implemented method, comprising:
associating, by one or more processors, a before-state-change extension point comprising a first set of executable instructions with a data source in a data orchestration system, wherein the first set of executable instructions are received in a configuration tool provided by the data orchestration system (“a tool for creating and deploying one or more configurable pipelines that each use stream processing to receive streaming messages from a data source,” Paragraph 0008, “the computing system may deploy the pipeline such that it is applied to new streaming data received from a given data source.” Paragraph 0021):
sending, by the one or more processors, an initial state reflecting the data source to a front-end (“extract, transform, and load raw data that is received from a data source.” Paragraph 0022);
McCluskey does not appear to expressly teach receiving, by the one or more processors, a modification to the initial state;
determining, by the one or more processors, a changed state, wherein the changed state comprises a delta of changes representing the modification to the initial state; 
sending, by the one or more processors the changed state to the front-end;
causing, by the one or more processors, the changed state to the front-end;
causing, by the one or more processors, the front-end to execute the first set of executable instructions against the changed state to derive a transformed state and display the transformed state.

determining, by the one or more processors, a changed state, wherein the changed state comprises a delta of changes representing the modification to the initial state (“detecting changes (refereed to also as DOM delta or delta, where DOM delta may be an element or a portion of a DOM tree) to the first visual representation” Paragraph 0055-0056).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of McCluskey to comprise receiving, by the one or more processors, a modification to the initial state and the first set of executable instructions to the front-end; determining, by the one or more processors, a changed state, wherein the changed state comprises a delta of changes representing the modification to the initial state;. One would have been motivated to make such a combination to continuously update the data of a user interface without a need to interact with the user interface.
Fast teaches sending, by the one or more processors the changed state and the first set of executable instructions to the front-end (“The request 330 may include delta links to retrieve the changes. Based on the delta links the data producer 304 may send 
causing, by the one or more processors, the front-end to execute the first set of executable instructions against the changed state to derive a transformed state and display the transformed state (“transform 350 the data into the data model used by the client device 302.  The transformed data may be sent 360 to the client device 302” paragraph 0070). Fast does not expressly teach displaying the transformed data sent 360 on the client device 302 – the examiner notes that retrieving data from a database and displaying on client device is an obvious and/or well-known technique to a person of ordinary skill in the art. 
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of McCluskey and Bodziony to comprise sending, by the one or more processors the changed state to the front-end; causing, by the one or more processors, the changed state to the front-end; causing, by the one or more processors, the front-end to execute the first set of executable instructions against the changed state to derive a transformed state and display the transformed state. One would have been motivated to make such a combination because it provides the benefit of ensuring that only deltas are checked and transmitted. This will result in greater efficiency in transmitting data from server to the client in McCluskey and Fast.

claim 2,   McCluskey teaches the method of claim 1, McCluskey further teaches the method comprising:
associating, by the one or more processors an after-state-change extension point comprising a second set of executable instructions with the data source (“the subsequence visual representations may be obtained by detecting changes (refereed to also as DOM delta or delta, where DOM delta may be an element or a portion of a DOM tree) to the first visual representation” paragraph 0055); and
causing, by the one or more processors the front-end to execute the second set of executable instructions after displaying the transformed state (“the content of a subsequence frame may comprise the changes (delta) to the first DOM tree” paragraph 0055). 

As to dependent claim 5,   McCluskey teaches the method of claim 1, McCluskey further teaches the method comprising:
determining, by the one or more processors that the first set of executable instruction was configured (“data platforms to extract, transform, and load raw data that is received from a data source” paragraph 0022), and
causing, by the one or more processors, the front-end to render the transformed state for view in a scene (output systems 106 rendering the transformed data).

As to dependent claim 6, McCluskey teaches the method of claim 1, McCluskey does not appear to expressly teach the method comprising:

causing, by the one or more processors, the front-end to render the changed state for view in a scene.
Bodziony teaches determining, by the one or more processors, data orchestration system, that the first set of executable instructions was not configured (“the subsequence visual representations may be obtained by detecting changes” paragraph 0055); and 
causing, by the one or more processors, the front-end to render the changed state for view in a scene (“For a given frame having delta content e.g. DOM delta, the player that reads or plays the video file may use the DOM tree of the first frame and the DOM delta of the given frame to build a new DOM tree that corresponds to the visual representation of the given frame.” Paragraph 0055).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of McCluskey to comprise determining, by the one or more processors, data orchestration system, that the first set of executable instructions was not configured; and causing, by the one or more processors, the front-end to render the changed state for view in a scene. One would have been motivated to make such a combination to continuously update the data of a user interface without a need to interact with the user interface.

As to dependent claim 21, McCluskey teaches the method of claim 1, McCluskey further teaches the method comprising:


As to dependent claim 22, McCluskey teaches the method of claim 1, McCluskey further teaches the method comprising:
causing, by the one or more processors, the front end to simultaneously display data from a second data source with the transformed state (streaming messages from a second data source” i.e. data sources 104 in fig. 1).

Claims 8-9, 12-13, 15-16, 19, 23-26 reflect a system and non-transitory computer-readable medium embodying the limitations of claim 1-2 and 5-6, and 21-22 therefore the claims are rejected under similar rationale.

Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over McCluskey et al. in view of Bodziony et al. Fast and Jose et al. (US 10402035 B1, hereinafter Jose). 

claim 7,   McCluskey teaches the method of claim 1, McCluskey does not appear to expressly teach the receiving further comprising:
binding, by the one or more processors, the initial state to an HTML element;
receiving, by the one or more processors, an interaction with an element in a scene displayed on the front-end; and
determining, by the one or more processors, the changed state based on the interaction.
Jose teaches binding, by the one or more processors, the initial state to an HTML element (“For example, user interface 120 may be a graphical user interface (GUI) that displays text, images, documents, menus, icons, thumbnails, form fields, data, buttons, and/or other user-interface elements to the user.  The GUI may also accept user input (e.g., gestures, keyboard presses, etc.) that is used to manipulate and/or update the elements.” Col. 4 lines 50-60);
receiving, by the one or more processors, an interaction with an element in a scene displayed on the front-end (“interaction between the user and application 110 may be enabled by a user interface 120.” Col. 4 lines 50-52); and
determining, by the one or more processors, the changed state based on the interaction (“processing apparatus 108 may validate data 122, format data 122, use data 122 entered by the user to update a state of application 110,” Col. 5 lines 12-15).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of McCluskey to comprise binding, by the one or more processors, the initial state to an HTML element; receiving, by the one or more processors, an interaction with an 

Claims 14 and 20 reflect a system and non-transitory computer-readable medium embodying the limitations of claim 7 therefore the claims are rejected under similar rationale.

Response to Arguments
Applicant’s prior art arguments have been considered but are moot in view of the new grounds of rejection presented above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHELET SHIBEROU whose telephone number is (571)270-7493.  The examiner can normally be reached on Monday-Friday 9:00 AM-5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAHELET SHIBEROU/Primary Examiner, Art Unit 2171